KRUEGER, Judge.
The conviction is for the burglary of a ;private residence at night. The punishment .assessed is confinement in the state penitentiary for a term of five years.
Since perfecting his appeal, appellant has filed a written motion, duly verified, requesting the 'privilege of withdrawing said .appeal. The request is granted and the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.